Title: [Shakespeare’s Characters and Figurative Language, October–December 1758.]
From: Adams, John
To: 

 
       Shakespeare, in the Character of Lady Mackbeth, and of Gertrude, the Wife of old Hamlet, and afterwards of King Claudius, and in the Character of Lady Anne in King Richard, has shewn a sense of the Weakness of Woman’s Reason, and strength of their Passions.
       The Horror of both divine and Human Vengeance, that attends guilty minds is strongly represented in the Characters of Mackbeth and his Lady. He grows daily more and more timorous of the Nobility, and of every man of Respect in their Realm. At last, they are afraid that the stones and trees, and Birds will reveal their Murder and demand Revenge. Blood for Blood.
       Shakespears vicious Characters are aggravated beyond Life. He draws Ingratitude, Treason, Hypocrisy, Murder, in the strongest Colours of Horror.—In Thinking of any Thing, every Image that can resemble it, rises at once in strong Colours in Shakespears mind. When the News of his Ladies death is brought to Mackbeth, he turns his Thoughts upon Life.
       
        Out out brief Candle!
        Lifes but a walking Shadow, a Poor Player
        That struts and frets his Hour upon the Stage
        And then is heard no more! It is a Tale
        Told by an Ideot, full of Sound and Fury
        Signifying Nothing.
       
       Here he compares Life, 1st to a Candle, then to a Shadow, an Image taken from scripture, then to a Player on the stage of Life. Now to a Tale told by an Ideot, another scripture similitude.—Persons in Mackbeths situation are very apt to make these Reflections and Comparisons. After having committed every Vice and folly, in order to attain the Goods of this Life, they find that these Goods are all Trifles, light vain, idle Toys, and then they compair Life to such Things with great Wisdom. Oh the Horror and despair, the Distress and Anguish of a guilty mind.
       Richard, Claudius, Mackbeth and his Wife and Iago are Characters of Fiends, not of men. The times have been, that when the Brains were out, the man would die, and there an End, but now they rise again with 20 mortal murders on their Crowns, and push us from our stools. Malcolm and Donalbain when they find their father murthered and a bloody Dagger laid near their Bed, and their own Hands stained with Blood, concluded that the Design was to charge the Murder on them, and to avoid the consequences they fled to England, and a faulcon towering in her Pride of Place, was by a mousing Owl haukt at and killed. The faulcon is Duncan, the mousing Owl is Mackbeth. The old man observed the Omen. Rosse takes Notice of another Omen that preceded Duncans Death. Duncans Horses, beauteous and swift, the Minions of their Race, turned wild in Nature, broke their stalls, flung out, contending gainst Obedience, as they would make War with man. Thriftless Ambition that will raven up thy own lifes means.
       Mackbeth kills the others that lay in the King’s Chamber out of pretended Rage at their Murder of the King and tells the Lords and Attendants, their faces and Hands were besmeared in blood and that an unwiped Dagger laid by the Bed side. Not only Omens preceded, but sympathy in Nature attended Duncans Death. Chimneys were blown down. 
         
          Lamentings heard i’the air, strange screams of Death.
          Of dire Combustion and confusd Events
          New hatchd to the woeful time.
          The obscure bird clamourd the livelong night
          Some say the Earth was feverous and did shake.
         
         Mackbeths Imagination was struck and afraid, was as lively and teemed with Notions, a Thousand thoughts came into his Head when he was remainder missing
       His imagination created 100 things, a Voice crying, Sleep no more, Mackbeth doth Murder Sleep; the innocent Sleep. Sleep is the Idea now. What Thoughts does this call up. Sleep that knits up the ravelled sleeve of Care, the Death of each days Life. As Death is to a mans whole Life, so is Sleep to a day each nights Sleep to us, sore Labours Bath, Bath of Labour, Balm of Hurt minds, great natures second Course, chief Nourisher in Lifes feast. The Eye of remainder missing
      